DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 05/16/2022. Claims 1- 33 were pending. Claims 3, 12-14 and 23-33 have been cancelled.   Claims 1,2 ,8, 9, and 10 have been amended. Claims 1, 2, 4-11 and 15-22 are now pending.  Claim 16-22 are withdrawn from examination as being drawn to non-elected invention. Claims 1, 2, 4-11 and 15 are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claims 1 and 3 under 35 U.S.C. § 112 second paragraph set forth in the Office Action of 02/15/2022 is withdrawn in response to the Amendments filed on 05/16/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5,6, are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147797 to Wu (Wu) in view of US 2018/0269519 to Jo (Jo) and further in view EP0378414 to Sang (Sang).
Regarding claim 1, Wo discloses a method of fabricating of a negative electrode active material, the method comprising   a step of providing silicon particles (para 31, claim 9); forming a suspension by adding metal alkoxide or metal aryloxide to the mixture (Fig. 4, step 400, metal oxide precursor  is alkoxide (M(OR)x , para 37), evaporating (at least partially,  air evacuating  necessarily includes evaporation, claim the solvent  to form metal alkoxide coated particles (gelled solution), heating the coated silicon particles to form metal oxide coated silicon particles  (Fig. 4, steps 402 and 403).  Wu does not expressly disclose a step of forming mixture of silicon particles dispersed in a solvent.
Jo teaches a method of preparing of an anode material, wherein said method comprising of coating of silicone particles. Jo teaches a step of dispersing amorphous silicon particles in a carbon-based precursor solution to prepare a dispersion solution (para 20, step S3) after step of providing silicon particles. Jo also teaches a step of spray drying the dispersion solution to prepare a silicon-based composite precursor (S4, reads on the claimed step evaporating the solvent in the suspension to form metal alkoxide or metal aryl oxide coated silicon particles). Therefore, steps of suspending of the silicon particles in solvents as well as the step of drying precursor coated silicon particles is well known in the art.  Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Wu  with the steps of suspending of the silicon particles in solvents and evaporating the solvent in the suspension (or gelled slurry) , as taught by Jo, because such modification would improve protecting layer on a surface of the electrode particles and as such provides a lithium secondary battery in which discharge capacity, initial efficiency, and output characteristics are improved by including the negative electrode employing the anode active material by  modified Wu. 
Alternatively,   since the criticality of suspending of the silicon particles in solvents and  complete evaporating the solvent in the suspension a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such steps  serves any specific purpose or performs any specific function other that the function disclosed in Wu, it would have been obvious top those skilled in the art at the time the invention was made to add the steps of suspending of the silicon particles in solvents and evaporating the solvent in the suspension (or gelled slurry)  as an obvious design choice, and as such it does not impact the patentability of claim 1. Wu in view of Jo does not expressly disclose wherein M is selected from the group consisting of Na, K, Rb, Cs, Al, Nb, Be, Mg, Ca, Sr, Ba, Fe, Cd, Co, Ni, Mn, Hg, Sm, Cr, Ln, Fe, Mo, W, Y, In, Sn, Ce, Ge, Se, Th, Pb, Hf, Sb, V, Ta and U. 
Sang teaches a process for coating discrete particles metal oxides, the process comprising forming a solution of organometallic compounds (inventor is his/her own lexicographer), coating the particles with the solution and removing the solvent from the coating solution. Sang also teaches the step wherein, particles coated with the organometallic compound heated to a temperature at which the organometallic compound is converted into the corresponding metal oxide (Abstract). As preferred organometallic compounds, sang teaches metal alkoxide such as aluminum isopropoxide, aluminium secondary butoxide, magnesium isopropoxide (p. 4, para 30-34). Sang also teaches that alkoxides are preferred because they are commercially available and relatively inexpensive, they decompose at quite low temperatures and they provide non-hazardous decomposition products, such as alcohols and olefins, which can be treated or disposed of without difficulty (p. 4, para 25-30). Since the processes of  Wu in view of Jo are substantially similar to process of Sang  and  the process of Sang comprises using the same alkoxides  ( Ti and Zr isopropoxide along with aluminum isopropoxide) it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method Wu in view of Jo by adding aluminum isopropoxide to titanium isopopoxide and zirconium tert-butoxide or replacing titanium isopopoxide and zirconium tert-butoxide with  aluminum isopropoxide, as taught by Sang , because the combination of familiar elements or the simple substitution of one known element for another is likely to be obvious when predictable results, such as  providing the  uniform coatings  required for protecting particles from oxidation or chemical attack, improving safety of the method  and reducing cost of the production,   are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 2,5 and 6, modified Wu (Wu in view of Jo and further in view of Sang) discloses aluminum isopropoxide (Sang, Example 1, claim 21).
Regarding claim 7, modified Wu discloses magnesium isopropoxide (Sang, claim 21).
Regarding claim 15, modified Wu discloses zirconium isopropoxide as organometallic compound and zirconium oxide as a product (Sang, claim 21).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147797 to Wu in view of US 2018/0269519 to Jo and further in view of EP0378414 to Sang and in view of US 2016/0049646 to Fujiki (Fujiki). 
Regarding claims 8-10, modified Wu discloses the invention as discussed above as applied to claim 6 and incorporated therein. Modified Wu does not expressly disclose wherein the trivalent metal is selected from the group consisting of chromium (Cr) (III), lanthanum (Ln) (III), iron (Fe) (III),  molybdenum (Mo) (III), tungsten (W) (III), yttrium (Y) (III),indium (In) (Ill); the quadrivalent metal is selected from the group consisting of tin (Sn) (IV), cerium (Ce) (IV), 
Fujiki a lithium secondary battery wherein an electrode particles have a coating layer, which prepared from metal alkoxide solution and comprising metal oxides (para 107-112). Fujiki also teaches that such metal can be at least one selected from Cr  (re claim 8), Ge (re claim 9) and V (re claim 10, para 108). Therefore, a use of alkoxides of trivalent metals, quadrivalent metals or quinquevalent metals for preparing protective coating is well known in the art. 
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Wu by including the alkoxides of bi- and trivalent metals of as metal alkoxide in order to obtain protective coating having a high Li-ion conductivity.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147797 to Wu in view of US 2018/0269519 to Jo and further in view of EP0378414 to Sang and in view US 10,026,960 to Lee (Lee).
Regarding claim 11, modified Wu discloses the invention as discussed above as applied to claim 6 and incorporated therein.  Modified Wu does not expressly disclose wherein the quinquevalent metal is selected from the group consisting of phosphorus (P) (V), arsenic (As) (V), antimony (Sb) (V), vanadium (V) (V), tantalum (Ta) (V), and uranium (U) (V).
Lee teaches cathode active material coating solution (Title, Abstract) wherein said coating solution comprising metal precursor as alkoxide (claim 1), wherein the metal is at least one selected (among others) tungsten (W), tantalum (Ta) or molybdenum (Mo). Therefore, a use of alkoxides of tungsten (W), tantalum (Ta) or molybdenum (Mo) for preparing protective coating is well known in the art. As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Wu by including the alkoxides of tungsten (W), tantalum (Ta) or molybdenum (Mo) as taught by in order for protecting active material particles from oxidation or chemical attack and having a high Li-ion conductivity.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection (US 2016/0049646 and US 10,026,960).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727